EXHIBIT 10.2

LOGO [g107498img001.jpg]

 

  

        312 Walnut Street |Suite 1800| Cincinnati OH 45202

        513-824-3333| fax 513-824-3388

        joe.necastro@scrippsnetworks.com

Joseph G. NeCastro

Chief Administrative Officer and

Chief Financial Officer

October 6, 2010

Kenneth W. Lowe

2940 Grandin Lane

Cincinnati, OH 45208

Re: Employment Agreement

Dear Ken:

Your employment agreement with Scripps Networks Interactive, Inc. (the
“Company”) dated March 29, 2010 (the “Agreement”), shall be amended by replacing
paragraph 11 of the Agreement in its entirety as follows:

 

11. Severance Contingent On Release, Waiver and Non-Compete Agreement. If,
pursuant to paragraph 1, the Company gives proper notice that it does not intend
to employ you beyond the expiration of the Term, and your employment hereunder
ends as a result, if you execute and do not later revoke or materially violate
the Release, Waiver and Non-Compete Agreement in a form materially similar to
the document attached hereto as Exhibit A, you will be entitled to the benefits
described in paragraphs 10(d)(i) – (v), except that the first sentence of
paragraph 10(d)(i) shall instead read “A lump sum payment equal two times your
Annual Salary, as in effect on the date on which your employment terminates.”
The Release, Waiver and Non-Compete Agreement must be executed by you and become
effective and irrevocable in accordance with its terms no later than the
thirtieth (30th) day following termination of your employment (the “Release
Date”), or such longer period as required by law. Payment of the benefits
described in paragraphs 10(d)(i) and (iii) shall be made within thirty (30) days
after the Release Date, but in no event later than March 15 of the calendar year
immediately following the calendar year in which your employment terminates.

All other terms and provisions of the Agreement are hereby ratified and
confirmed and shall continue in full force and effect.

 

Sincerely yours, /s/ Joseph G. NeCastro Joseph G. NeCastro ACCEPTED AND AGREED:
/s/ Kenneth W. Lowe Kenneth W. Lowe

Dated: 10-6-2010